Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The Court erred in excluding the witness Reeves. He was not incompetent. His promise to indemnify the defendants—if that be the language on the voir dire—did not create a legal obligation; and it is only an interest recognized as such by law in the event of the suit which excludes. Nor did his supposition that the plaintiff would take a part of his land disqualify him. It is the fact of interest, not the incorrect notion of it, which incapcitates him.
It is not deemed necessary to notice other points.
Judgment reversed and cause remanded.